697 N.W.2d 150 (2005)
472 Mich. 909-924
ESSELL
v.
GEORGE W. AUCH CO.
No. 126199.
Supreme Court of Michigan.
May 31, 2005.
SC: 126199. COA: 240940.
By order of December 27, 2004, the application for leave to appeal was held in abeyance pending the decision in Gerling Konzern v. Lawson (Docket No. 122938). On order of the Court, the opinion having been issued on March 8, 2005, 472 Mich. 44, 693 N.W.2d 149 (2005), the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.